In consolidated proceedings, proceeding No. 1 being to invalidate petitions designating appellant Marino as a candidate in the Republican Party Primary Election to be held on June 17, 1969 for nomination for the public office of Councilman at Large for the Borough of Brooklyn, City of New York, and for an injunction, and proceeding No. 2 being to validate said designating petitions, the appeal is from an order of the Supreme Court, Kings County, entered June 6, 1969, which (1) declared said designating petitions null and void and enjoined the respondent Board of Elections accordingly and (2) dismissed proceeding No. 2. Order affirmed, without costs. No opinion. Appellants are granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldock, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.